TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 19, 2015



                                       NO. 03-14-00030-CV


                                    Hellen Bedgood, Appellant

                                                  v.

                               Texas Education Agency, Appellee




            APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on December 5, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.